DETAILED ACTION
This action is responsive to the Application filed on 11/23/2020. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:
Claim 2:
Line 3 recites “the remote desktop” where “the remote desktop environment” was apparently intended.
Claim 9:
Line 2 recites “the remote desktop” where “the remote desktop environment” was apparently intended.
Claim 16:
Line 3 recites “the remote desktop” where “the remote desktop environment” was apparently intended.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, 12, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 12, 15, and 19 of U.S. Patent No. 10,855,747 (hereinafter, the ‘747 patent). 

Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the functionally-equivalent limitations, albeit via different nomenclature choices. For example, claims 1, 8, and 15 of the ‘747 patent recite “a first operating system” and “a second operating system” where the instant application recites “a local desktop environment” and “a remote desktop environment,” respectively. It would have been obvious to one of ordinary skill in the art to substitute the “first operating system” and “second operating system” language in claims 1, 8, and 15 of the ‘747 patent with the “local desktop environment” and “remote desktop environment” language (respectively) in the claims of the instant application because a “desktop environment” would have been reasonably interpreted to be a functional equivalent to an “operating system” as claimed at the time the inventions in question were filed. Further, the claims of the ‘747 patent also recite “redirecting” instead of the instant application’s mentioning of displaying “via a virtual desktop receiver application.” It would have also been obvious for one of ordinary skill in the art to swap the “redirecting” language of the ‘747 patent’s claims with the “via a virtual desktop receiver application” language of the instant application because both of these functionalities would have also been reasonably interpretable as being functionally equivalent (at the time the inventions were filed, redirecting user interface elements to a second computing device’s environment/operating system would have been analogous/equivalent to displaying them via different/remote environment/OS). For further context/examples, see also:  
Instant Application
US Patent No. 10,855,747
1. A computing device comprising:
one or more processors; and
memory storing a first operating system, and further storing computer readable instructions that, when executed by the one or more processors, cause the computing device to:
display, via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device;

prevent display, in a local desktop environment, of one or more user interface elements of a local application; and
cause display, via the virtual desktop receiver application and in the remote desktop environment, of the one or more user interface elements of the local application.


5. The computing device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the computing device to cause display of the one or more user interface elements by causing the computing device to:
redirect the one or more user interface elements using one or more application programming interface (API) hooks.
1. A computing device comprising:
one or more processors; and
memory storing a first operating system, and further storing computer readable instructions that, when executed by the one or more processors, cause the computing device to:
redirect one or more user interface elements provided by the first operating system to a second computing device by:


preventing display of the one or more user interface elements generated by the first operating system, and

instructing the second computing device to render the one or more user interface elements using a second operating system associated with the second computing device.


3. The computing device of claim 1, 




wherein the one or more user interface elements of the first operating system are redirected using one or more application programming interface (API) hooks published by a system library.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mazzaferri (US Patent Application Pub. No. 2009/0070687, hereinafter “Mazzaferri”).

As to independent claims 1, 8, and 15, Mazzaferri shows a computing device [¶ 56], method [¶ 02], and concomitant non-transitory computer readable media [¶¶ 58-60], comprising:
one or more processors [central processing unit 121 (¶ 56)];
and memory storing a first operating system, and further storing computer readable instructions that, when executed by the one or more processors, cause the computing device to [¶ 60]:
display, via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device [“The present disclosure relates to methods and systems for generating desktop environments. In particular, the present disclosure relates to methods and systems for generating a remote desktop environment on a remote machine for display on a local machine, the remote desktop environment providing integrated access both to resources provided by the local machine and to resources provided by the remote machine.” (¶ 02)];
prevent display [e.g. by either obscuring, minimizing, hiding, and/or redirecting the local display, as shown in the passages cited below], in a local desktop environment, of one or more user interface elements of a local application; and cause display, via the virtual desktop receiver application and in the remote desktop environment, of the one or more user interface elements of the local application [“In one embodiment, graphical data associated with a data object maintained on the remote machine 106 is displayed on the local machine 102. In another embodiment, for example, a user interface element is generated on the remote machine 106--such as an icon, menu, tool bar or task bar--and a remote agent 602 transmits graphical data representing the user interface element for display on the local machine 102. In still another embodiment, the local machine 102 displays the graphical data according to window attribute data received from the remote agent 602; for example, the remote agent 602 may transmit to the local agent 1014 coordinates for a window region on the remote machine 106 and the local agent 1014 may display received graphical data in a corresponding window region on the local machine 102. In still even another embodiment, the display of the graphical data may obscure a display of a data object maintained on the local machine 102. In yet another embodiment, for example, a local agent 1014, in communication with a shell, directs the display of a local task bar and then directs the display, on top of the display of the local task bar, of graphical data associated with a task bar on the remote machine 106. In some embodiments, as described above, the methods and systems described herein provide functionality for integrating the display of both local and remote data objects.” (¶ 373)
“In one embodiment, the proxy icon handler 1110 processes a notification of a user interaction with an icon. {…} In still even another embodiment, the proxy icon handler 1110 redirects the notification of the user interaction to the remote machine 102; for example, the proxy icon handler 1110 may redirect the notification to a local icon handler 1116 or to the local agent 614. In yet another embodiment, the proxy icon handler 1110 includes data associated with the notification to the remote machine 102.” (¶¶ 391-392)
“In some embodiments, where a remote machine 106 maintains a full-screen desktop environment for display to a user by a local machine 102, the display of the full-screen desktop environment may prevent the user from viewing or easily accessing the desk band 1508. In other embodiments, where a remote machine 106 transmits at least a portion of a desktop environment for display to a user by a local machine 102, the display of the portion of the desktop environment may prevent the user from viewing or easily accessing the desk band 1508. In one of these embodiments, for example, the remote machine 106 transmits graphical data and window attribute data associated with a window in the desktop environment and the local machine 106 displays the graphical data in a local window formed according to the received window attribute; the local window displaying the received graphical data may block the display of a locally-generated desk band. In still other embodiments, implementing the methods and systems described herein allow a user to view and interact with an integrated desktop environment providing access to resources provided by a remote machine and to resources, such as a desk band, provided by a local machine. In one of these embodiments, a display of the local desk band toolbar is integrated into a display of a remote taskbar.” (¶ 404)
“{…} a display of a local taskbar on a local machine 102 is obscured by a display of a full-screen integrated desktop received from the remote machine 106. {…}” (¶ 419)
“In one embodiment, a local agent 614 integrating a toolbar 1508 associated with a resource provided by the local machine 102 into a display of a desktop environment 204 maintained by the remote machine 106 modifies the form, or the apparent form, of the toolbar 1508 during integration. In another embodiment, the local agent 614 detects that a display of a toolbar window on the local machine 102 is obscured by a display of a full-screen desktop environment maintained by the remote machine 106. {…}” (¶ 436) | For even further context/examples, see also: ¶¶ 380-382.].

As to dependent claims 2, 9, and 16, Mazzaferri further shows:
receive a request to terminate the remote desktop [“{…} requests for execution of a resource, windowing moves, application minimize/maximize, resizing windows, and termination of executing resources may be controlled by interacting with a remote desktop environment that integrates the display of the remote resources and of the local resources. {…}” (¶ 74)];
and cause display, in response to the request and via the local desktop environment, of the one or more user interface elements of the local application [“{…} the first agent 202 sends a message to the second agent 210 to restore the local window 214. In one of these embodiments, the second agent 210 sends a message to the resource 220 to restore the minimized local window 214. In still other embodiments, the first agent 202 sends a message to the second agent 210 to terminate the execution of a local resource 220 when the first agent 202 terminates the generation and display of the remote desktop environment 204. {…}” (¶ 107) | For even further context/examples, see also: ¶¶ 162 & 280.].

As to dependent claims 3, 10, and 17, Mazzaferri further shows:
prevent display of the one or more user interface elements by causing the computing device to: hide a local application window corresponding to the local application [“The first agent 202 receives an identification of a change to window attribute data associated with the window 214 on the local machine that displays output data generated by the second resource (block 306). In one embodiment, the first agent 202 receives the identification of the change via a virtual channel. In another embodiment, the first agent 202 receives a message that a user minimized the local window 214. {…}” (¶ 101)
“In one embodiment, graphical data associated with a data object maintained on the remote machine 106 is displayed on the local machine 102. In another embodiment, for example, a user interface element is generated on the remote machine 106--such as an icon, menu, tool bar or task bar--and a remote agent 602 transmits graphical data representing the user interface element for display on the local machine 102. In still another embodiment, the local machine 102 displays the graphical data according to window attribute data received from the remote agent 602; for example, the remote agent 602 may transmit to the local agent 1014 coordinates for a window region on the remote machine 106 and the local agent 1014 may display received graphical data in a corresponding window region on the local machine 102. In still even another embodiment, the display of the graphical data may obscure a display of a data object maintained on the local machine 102. In yet another embodiment, for example, a local agent 1014, in communication with a shell, directs the display of a local task bar and then directs the display, on top of the display of the local task bar, of graphical data associated with a task bar on the remote machine 106. {…}” (¶ 373) | For even further context/examples, see also: ¶¶ 03, 74, 89, 107, 126, 379, 395, 409-413, & 420-426.].

As to dependent claims 4, 11, and 18, Mazzaferri further shows:
wherein the one or more user interface elements comprise a status message [“In some embodiments, the shell 606 calls a function, such as IContextMenu::GetCommandString( ), to retrieve data associated with the displayed context menu item. In one of these embodiments, for example, the shell 606 may retrieve text for display, in a status bar, such as a fly-by help string. {…}” (¶ 334)
“{…} the system 1100 visually integrates a subset of the system tray (or “systray”) icons present on a local machine 102 into the system tray of the remote machine 106. A system tray window 206 may include, for example and without limitation, such icons as a battery meter, PC card status, volume control, task scheduler, printer, clock, anti-virus programs, and any other icon.” (¶ 349)
“{…} In still another of these embodiments, a user positions a pointing device over the desk band 1508 (for example, “hovering” a cursor icon over the desk band) and this results in a display of a window associated with the resource; for example, a pop-up status window may display.” (¶ 407) | For even further context/examples, see also: ¶¶ 390-391.].

As to dependent claims 5, 12, and 19, Mazzaferri further shows:
cause display of the one or more user interface elements by causing the computing device to: redirect the one or more user interface elements using one or more application programming interface (API) hooks [“In one embodiment, the first agent 202 and the second agent 210 include a hooking component for intercepting window-related messages. For example, and in some embodiments, an agent executing on a machine 102 or 106 on which the MICROSOFT WINDOWS operating system executes may use a version of the MICROSOFT Active Accessibility hook to monitor relevant window events. For example, and in other embodiments, an agent may include a MICROSOFT Computer-based Training (CBT) window hook, or other hooking mechanisms, to intercept and monitor window events.” (¶ 88)
“As described above, in some embodiments, a clipping region is identified. In one of these embodiments, an agent 202 or 210 calculates a clipping region responsive to information associated with the remote desktop environment, including a list of windows, their z-order, size & position (and, for non-rectangular windows, their shape). In another of these embodiments, the agent 202 or 210 acquires the information from one or more sources including, but not limited to, the seamless virtual channel, data used by the Headless Client, subclassing windows, Microsoft Active Accessibility (e.g. using WinEvents and MSAA hooking) and by hooking various Windows APIs. In still another embodiment, the agent 202 or 210 identifies a clipping region, or portion of a clipping region, by hooking or responding to window messages (including WM_PAINT, WM_NCPAINT, WM_ERASEBKGND) which allow the agent 202 or 210 to see requests by Windows for a window to perform a paint operation within a region. Each time the agent 202 or 210 identifies one of these messages, the corresponding region is added to the clipping region for the associated window. The agent 202 or 210 uses knowledge of which windows receive which paint requests to maintain a record of which regions of the screen "belong" to each application window. Each time the agent 202 or 210 intercepts a paint request for a different window covering (all or part of) an existing clipping region for another window, that part is removed from that window's clipping region. The agent 202 or 210 can also directly retrieve the clipping region using Windows API functions such as GetRandomRgn( ) which allows the agent 202 or 210 to directly interrogate a window for clipping regions. In some embodiments, the agents 202 and 210 communicate as described above to exchange information required by the second agent 210 to modify the local display 212 or local windows 214 or local windows corresponding to the plurality of windows 206a-206n, as described below in connection with FIG. 3B.” (¶ 123) | For even further context/examples, see also: ¶¶ 87, 93, 148, 152, 165-166, 172, 177, 216, 224, 236, 284, 318, 330, 360, 369, 375, 423, 438, & 460.].

As to dependent claims 6, 13, and 20, Mazzaferri further shows:
cause display of the one or more user interface elements by causing the computing device to: display, in a taskbar of the remote desktop environment, a taskbar element associated with the local application [“{…} the first agent maintains, in communication with a shell executing on the remote machine, a taskbar window in a desktop environment on the remote machine, the taskbar window including at least one window associated with a resource provided by the remote machine and including a window region representing the desk band on the local machine by using graphical data received from the local machine. In another embodiment, the window attribute data includes a z-order entry for the taskbar window. In still another embodiment, the local window on the desktop environment on the local machine is a local display of the desktop environment on the remote machine.” (¶ 08) | For even further context/examples, see also: ¶¶ 04-12.].

As to dependent claims 7 and 14, Mazzaferri further shows:
cause display of the one or more user interface elements by causing the computing device to: modify, based on a display property of the remote desktop environment, a display property of the one or more user interface elements [“In one embodiment, the local agent 614 identifies a shell extension handler providing additional functionality for a “Properties” menu item displayed when a user right-clicks on a data object in a desktop environment displayed on the local machine 102. In another embodiment, when a user requests access to a “Properties” menu item, a property sheet is displayed with a user may view or modify a property of the data object. In still another embodiment, the shell extension handler providing additional functionality allows the customization of this property sheet.
In one embodiment, such a shell extension handler may provide additional functionality—for example, by adding a page—to a Properties sheet for a file class object. In another embodiment, such a shell extension handler may provide additional functionality to a Properties sheet for a mounted drive object. In still another embodiment, such a shell extension handler may provide additional functionality to a control panel applet object. In still even another embodiment, a shell extension handler providing additional functionality for a file class or a mounted drive can add a custom page to the Properties sheet for that class. In yet another embodiment, a shell extension handler providing additional functionality for a control panel applet can replace a page in the property sheet provided by the applet.” (¶ 194-195) | For even further context/examples, see also: ¶¶ 04-12, 148, 151, 196-198, 247-248, & 256.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Miceli; Sean
US 20120013638 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Treder; Terry Noel et al.
US 20090094523 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Jones, Dan  et al.
US 20050132299 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Pinto; Gus et al.
US 20110246904 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Kamay; Yaniv et al.
US 20100329572 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Minematsu; Mika et al.
US 20100218184 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Morozov; Artiom et al.
US 20100024036 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Tzruya; Yoav M.
US 20070043550 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Khalid; Shafiqul et al.
US 20100299436 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Pedersen; Bradley J. et al.
US 20070244987 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Stone; David et al.
US 20090287772 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Desai; Nitin
US 20110115800 A1
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”
Jacobson; Neil A. et al.
US 8468542 B2
“displaying, by a computing device and via a virtual desktop receiver application, a remote desktop environment associated with a remote computing device; preventing display, by the computing device and in a local desktop environment, of one or more user interface elements of a local application; and causing display, by the computing device, via the virtual desktop receiver application, and in the remote desktop environment, of the one or more user interface elements of the local application.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173




/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173